          Case 1:20-cv-06070-ARR-PK Document 17 Filed 01/28/21 Page 1 of 2 PageID #: 57




GEORGIA M. PESTANA                             THE CITY OF NEW YORK                                            ERIN RYAN
Acting Corporation Counsel                                                                   Assistant Corporation Counsel
                                              LAW DEPARTMENT                                           Tel.: (212) 356-5056
                                                                                                       Fax: (212) 356-3509
                                                  100 CHURCH STREET                                     eryan@law.nyc.gov
                                                  NEW YORK, NY 10007



                                                                       January 28, 2021

          BY ECF
          Honorable Peggy Kuo
          United States Magistrate Judge
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                             Re:   Dounya Zayerv. City of New York, et al. 20-CV-6070 (ARR) (PK)

          Your Honor:

                 I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
          New York City Law Department, assigned to the defense of the above-referenced matter on
          behalf of defendant City of New York. I write to provide an update regarding defendant’s
          motion for a stay, filed January 14, 2021.

                  As noted in footnote 1 of defendant’s motion for a stay, in the process of reviewing this
          case, the undersigned learned that the NYPD had opened investigations into the incident, but at
          the time the motion for a stay was filed, I had not been able to confirm whether or not the
          investigation was still open. See Docket No. 12 at FN 1. Yesterday, I received confirmation
          from the NYPD that an IAB case into this incident is still open and active.

                  As the status of this investigation had been unknown at the time the motion to stay was
          filed, defendant did not affirmatively move for a stay on the grounds that there was an open
          internal investigation. However, in light of this information, defendant writes to supplement its
          motion to stay the case pending the completion of the internal investigation as well as the
          previously discussed criminal investigation.

                 As there is an open NYPD investigation into both individually named officers, a stay of
          discovery is appropriate. See, e.g., Gannaway v. City of New York, et al., 13-CV-5702
          (KAM)(CLP), at Docket Entry No. 12 (E.D.N.Y. Apr. 24, 2014)(granting defendant City of New
          York’s request for a stay due to a pending NYPD investigation); Felix v. City of N.Y., No. 16-
Case 1:20-cv-06070-ARR-PK Document 17 Filed 01/28/21 Page 2 of 2 PageID #: 58




CV-5845 (AJN), 2016 U.S. Dist. LEXIS 120000, at *7 (S.D.N.Y. Sep. 6, 2016) (granting the
City’s request for a stay due to an open NYPD investigation into the incident alleged in the
complaint).Just as with an open criminal case, an open NYPD investigation may prevent the
parties from accessing necessary documents in the IAB’s Investigation File. Such documents are
protected from disclosure by the law enforcement privilege, see In re Dep't of Investigation of
the City of New York, 856 F.2d 481, 484 (2d Cir. 1998), and may also be protected from
disclosure pursuant to the deliberative process privilege. See Nat'l Council of La Raza v. DOJ,
411 F.3d 350, 356 (2d Cir. 2005) (noting that inter-agency or intra-agency documents may be
subject to the deliberative process privilege if they are both pre-decisional and deliberative)
(internal citations and quotations marks omitted). As a result, access to pertinent information,
including witness statements, may be barred until the underlying investigations are resolved.
Furthermore, the internal investigation may impact any representation decisions that this Office
will make pursuant to GML 50-k.

       Therefore, defendant writes to supplement its motion as a result of this additional
information regarding the open NYPD investigation, and respectfully requests that this be
considered in conjunction with its motion for a stay. Defendant thanks the Court for its time and
consideration of these requests.

                                                           Respectfully submitted,

                                                                   /s/

                                                           Erin Teresa Ryan
                                                           Assistant Corporation Counsel

cc:    All Counsel (By ECF)




                                              -2-
